Citation Nr: 1423580	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-04 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a compensable rating for callosities of both feet.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from May 1977 to June 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the benefit sought on appeal.

In the November 2009 rating decision, service connection for hypertension was also denied.  Although the Veteran filed a notice of disagreement (NOD) to the hypertension issue, he communicated to VA in December 2010 that he wished to withdraw that claim.  Additionally, the February 2011 Statement of the Case (SOC) included a service connection claim for a cervical spine disorder.  The Veteran perfected an appeal as to the cervical spine issue in February 2011.  In a May 2011 rating decision, however, the RO granted service connection for the claimed cervical spine disability.  As such, the appeal as to that issue has been satisfied.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the only remaining issue is as identified on the cover page of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's increased rating claim for his callosities of the bilateral feet.  

In the March 2014 appellate brief, the Veteran's representative essentially contends that the Veteran's disability has worsened since the March 2011 VA examination.  The representative specifically notes that the Veteran had additional foot disabilities noted during the March 2011 examination, and that consideration should be given as to whether these are a result of his callosities of the bilateral feet.  

Where a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that clearly the most recent VA examination is too remote and a new examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should schedule the Veteran for a VA foot examination by a podiatrist or other qualified health care provider.  The examiner should review the claims files along with any pertinent medical records located in the Veteran's Virtual VA/VBMS file.  

The examiner is asked to:

(a) determine the current severity of the Veteran's callosities of the bilateral feet; 

(b)  identify all foot disorders manifested during the appeal period; 

(c)  ascertain whether it is as likely as not (50 percent probability or greater) that any foot disorder shown within the appeal period is either a (1) a manifestation of the Veteran's service-connected callosities of the bilateral feet or (2) proximately due to or aggravated by his callosities of the bilateral feet.

A complete rationale for any opinions provided.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he or she relied upon in reaching his or her conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible.

2.  Then, the RO or AMC should also undertake any other development it determines to be warranted.

3.  After the development requested above has been completed to the extent possible, the RO or AMC should readjudicate the matter on appeal with consideration of whether service connection is warranted for any other foot disorder shown during the appeal period.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the claims files are returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



